Citation Nr: 0831218	
Decision Date: 09/15/08    Archive Date: 09/22/08

DOCKET NO.  03-29 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a back 
injury.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hepatitis B.

4.  Entitlement to service connection for a left shoulder 
disability.

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision of the Regional 
Office (RO) that denied the veteran's claims for service 
connection for the disabilities at issue.  

The Board notes that a July 2003 statement of the case also 
addressed the issues of service connection for hernia, 
allergies and hearing loss.  Since the veteran's substantive 
appeal specifically limited his appeal to the issues set 
forth on the preceding page, this decision is limited to 
those matters.  The Board also observes that by rating action 
dated in August 2005, the RO granted service connection for 
hearing loss.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran was scheduled to testify at a hearing before the 
undersigned in San Antonio, Texas on March 10, 2008.  He 
failed to report for the hearing.  In a Statement in Support 
of Claim dated March 25, 2008, the veteran asserted that the 
letter notifying him of the date of the hearing was not 
received until after the date the hearing was scheduled.  He 
requested that the hearing be rescheduled.  

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a Veterans Law Judge 
sitting in San Antonio, Texas.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




